Title: To Thomas Jefferson from Van Damme, 19 January 1789
From: Damme, Pieter Bernhard van
To: Jefferson, Thomas


Amsterdam, 19 Jan. 1789. Notifies TJ that “la Vente du Libraire qui est Mort de L’An Passé” is fixed for 16 Feb.; asks TJ to send his orders beforehand from the catalogue in two volumes that is already in TJ’s possession. A folio copy of Hugo Grotius, De Rebus Belgicis, ordered by TJ will be acquired. In a few weeks will send TJ by post “un Petit Catalogue des Livres Trés Rares et Curieux. Fixée 10 Mars. prochain.”
